           Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 1 of 15



                STATEMENT OF FACTS IN SUPPORT OF A COMPLAINT


       Leading up to Friday July 13, 2018, a detective with the Metropolitan Police Department

(“UC”) was acting in an undercover capacity as part of the Metropolitan Police Department-

Federal Bureau of Investigation (“MPD-FBI”) Child Exploitation Task Force operating out of a

local office in Washington, D.C.


       On Friday, July 13, 2018, the UC was invited to a “KIK 1” group (herein “KIK group”) by

KIK user “dnick1982,” who has been identified by the FBI as Daniel Nickelson Jr. of Sierra Vista,

AZ (“Nickelson”). KIK enables users to create a display name that is associated with the user’s

username, which is visible to other users on KIK. Nickelson had a display name of “teddybear.”

Nickelson first met the UC online in a different KIK group called “Pedos Only,” in which the UC

had been invited as a member. When the UC encountered Nickelson in the “Pedos Only” KIK

group, Nickelson sent the UC an invitation to Nickelson’s own group (herein “KIK group”) that

Nickelson established for the purpose of trading images and videos of child pornography.


       Between the dates of July 13, 2018 and July 18, 2018, there were approximately 9 total

participants in the KIK group observed by the UC. During those dates, the following KIK users

had participated in the KIK group:


       -     Display Name: Dandy 333; Username: lddng

       -     Display Name: teddybear; Username: dnick1982 (identified as Nickelson)

       -     Display Name: Bob Phillips; Username: drbob29



1
 “KIK” refers to KIK messenger, a free mobile application that permits users to send text messages
and other content, including videos and images.


                                                1
           Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 2 of 15



       -     Display Name: rock lee; Username: xxxxXDxxxxz

       -     Display Name: Nightt Pell; Username: Allnight224

       -     Display Name: joser Man; Username: fire463

       -     Display Name: Robot Ron; Username: RobotRob517 (identified as ARON JAMES

             PATTERSON as set forth below)

       -     Display Name: Jack B Nible; Username: BigBossMan8383 (identified by the FBI as

             Joe D. Buttry of Wichita Kansas)


       Upon entry to the group, the UC observed multiple users engaging in the posting of child

pornography to the KIK group.           On Friday July 13, 2018, the defendant, KIK user

“RobotRon517,” whose display name was “Robot Ron” was promoted to owner of the KIK group. 2

“RobotRon517” has been identified by the FBI as ARON JAMES PATTERSON

(“PATTERSON”) of Tecumseh, Michigan.


       While the UC was monitoring the KIK group, the following conversation took place

between July 13, 2018, and into the early morning hours of Sunday July 15, 2018:


       Allnight224: Hey everyone. How’s going 3


       Nickelson: [Posts a file of a female of an unknown age taking a “selfie.” The focus of the




2
  Owners of a KIK group are individuals who initiate or create the KIK group, or who are
designated by a prior to owner to become the next “owner” when the original owner departs the
group. Owners are empowered to add and remove members, to screen content and to perform
other administrative tasks. Owners can appoint “administrators” to assist in running the group
and, as such, administrators also have the power to add and remove members and to screen
content.
3
  All text abbreviations and typographical errors contained in quoted text language are original.
                                                2
Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 3 of 15



image is the female’s hand penetrating her vagina]


Fire463: Nice.


Fire463: Like the others too. Hehe


Allnight224: Wow


Allnight224: [Posts a file depicting what appears to be a prepubescent female child

spreading her legs, exposing her naked vagina to the recording device. The focus is of her

bare vagina.]


Allnight224: [Posts a file depicting what appears to be a minor female taking a “selfie” of

her nude body in a bathroom]


Fire463: [Posts a file depicting a female of indeterminate age laying nude at what appears

to be a beach, depicted from the waist down]


Allnight224: Sexy


Iddng: Hi everyone..whtssup..


Iddng: [Posts a file depicting what appears to be a prepubescent female child being anally

penetrated by an adult male]


Iddng: [Posts a video depicting two apparently adult females engaging in oral sex. One

female is straddling the face of the other female. Both females are nude in the video]


Allnight224: Wowww

                                         3
Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 4 of 15



Iddng: [Posts a file depicting what appears to be a prepubescent female child being anally

penetrated by an adult male’s erected penis.]


Allnight224: [Posts a file depicting what appears to be a minor female taking a “selfie” of

her nude body in a bathroom]


Iddng: Don’t repeat…lol…


Allnight224: Lolol


Iddng: [Posts a file depicting a nude female spreading her legs open for the recording

device. The female is also spreading her vagina with her hands, which is the focus of the

file; the subject’s body other than the vagina is depicted]


Fire463: That first one didn’t load?


Fire463: Super hot


Iddng: Ya first one not loded..these 2are founded today..


Nickelson: Gotta be back on tomorrow


Nickelson: Can’t post anything today


Fire463: 


Buttry: I have another very taboo trading group pm me if ur interested


KIK: [KIK displayed to the group the message “Robot Ron has been promoted to owner”



                                          4
Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 5 of 15



on 7/13/2018 at 11:29pm (UTC -4)]


KIK: [KIK displayed to the group the message “Joser Man [who is Fire463] has left the

chat” on 7/13/2018 at 11:29pm (UTC -4)]


KIK: [KIK displayed to the group the message “Jack B Nible [who is BigBossman8383]

has left the chat” on 7/14/2018 at 2:38am (UTC -4)]


Iddng: Hi..why meb are left this group


Iddng: Anyone on


Nickelson: [Posts a video depicting what appears to be a prepubescent female child

penetrating her vagina with an object. The child grabs her breast and pulls off her

underwear and shows the underwear to the recording device. She then moves the recording

device so that the focus becomes her naked vagina, which she penetrates with the object.

The female then removes the object from her vagina, licks the object, and the focus of the

camera continues to be on her vagina]


Nickelson: [Posts a file depicting what appears to be an adult female and minor child. The

adult female appears to be lying down on a bed with her breast exposed, and the adult

female’s arms are going towards what appears to be a leg of the minor child]


Iddng: [Posts a file depicting two adult males and one female. Everyone in the file appears

to be shirtless, and one adult male is carrying the female over his right shoulder]


Iddng: [Posts a file that could not be of opened]



                                          5
Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 6 of 15



Iddng: [Posts a file depicting a female in a bedroom wearing a stripped t-shirt]


Nickelson: [Posts a file depicting a female’s face; the female appears to be in a bathroom]


Nickelson: [Posts a file, the contents of which cannot be viewed clearly]


Nickelson: [Posts a file depicting what appears to be a prepubescent female child straddling

an adult male, with the adult male’s penis penetrating the prepubescent female]


Iddng: [Posts two identical files depicting a female’s vagina. The female is laying down

on a bed with only a t-shirt on, and only her mid-torso and below are depicted.]


Nickelson: [Posts a file depicting what appears to be a prepubescent female child straddling

the adult male, with the adult male’s penis penetrating the prepubescent female]


Nickelson: I thought this was sexy


Iddng : It’s very hot..tiny dick and cute pussy


Nickelson: Just wish there was sound


Iddng: True…


Iddng: This group isnt name yet…admin do something.


Iddng: Hey teddy [Nickelson] are you here


Nickelson: Yes


Iddng : What do U think .

                                          6
          Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 7 of 15



         Nickelson: I know


         PATTERSON: If it’s named, it’s searchable, and we don’t want THAT only way in is

         private invite


         Iddng : Ohhh.


         Iddng : Can we share only here pedo 4 vid.


         PATTERSON: That is the point, trusted invited members only


         Iddng : Oh..that’s good..but pedo vid are rare..


         Nickelson: Gotta go to bed


         Iddng : Ok teddy..


         Nickelson: Night


         Iddng : [blank message sent]


         Nickelson: I wanna fuck nice 15 yr old


         Iddng : Really.. I love most 12 .


         Iddng : Robot hbu 5




4
  Based on training and experience, your Affiant knows that the term “pedo” is an abbreviation
for the term “pedophile”
5
    “hbu” is the text abbreviation for “how about you?”
                                                   7
        Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 8 of 15



       PATTERSON: 12 -15 is my fav


       Iddng : Wow. nice..have you any real experience. .


       Iddng : We should find more meb here have vid…what do u think robot..


       PATTERSON: Disagree


       Iddng : Why..


       PATTERSON: More members more risk


       Iddng : That’s true..but it’s very difficult find pedo vid..


       PATTERSON: Then find another group, to get in here, they must send 3 original/quality

       non net-find pics for approval/admitence


       PATTERSON: Not trying to be a jerk, but so far this group has been very productive and

       content shared well


       PATTERSON: Would like to keep that going, if you open membership, invite anyone and

       everyone, someone WILL report/shut group down


       Iddng : Ok..I’ll agree with you..I don’t invite anyone here.


       Later that morning, a new KIK user with screen name “Kelsey K” joined the KIK group

upon being invited in by PATTERSON. Approximately 12 minutes later, PATTERSON removed

“Kelsey K” from the KIK group. “Kelsey K” had not posted material depicting child pornography

in the interim.

                                                  8
        Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 9 of 15



       On Sunday July 15, 2018, while the UC was observing the activity of the KIK group,

Nickelson asked PATTERSON if he (Nickelson) could be an “admin” 6 of the KIK group. The

following chat within the KIK group ensued:


       Nickelson: Hi Robert


       Allnight224: [Posts a file depicting what appears to be a minor female on a bed reaching

       for the recording device]


       Nickelson: [Posts a file depicting a prepubescent male child and an adult female; the adult

       female is on top of the prepubescent male, who is laying down on his back on a bed. Both

       are nude in the file and the focus of the file is of the genitalia of both the male child and

       the adult female]


       Allnight224: i Love this one


       Allnight224: [Posts a file of a female’s face.]


       Nickelson: Any vids like the one i just posted?


       Allnight224: [Posts a file depicting an adult female and what appears to be a minor female.

       Both are clothed, but the adult female is pulling up the minor female’s dress up to expose

       her naked buttocks]




6
  “Admin” refers to an administrator of the group. A KIK group administrator has the power to
invite users into the group, delete users from the group, and screen content posted within the group.


                                                   9
        Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 10 of 15



       Allnight224: [Posts one Dropbox 7 link containing, among other things, images and videos

       depicting apparent minors engaged in sexual acts]


       PATTERSON: [Posts a file depicting what appears to be a prepubescent female child in

       the bathroom, bending over a counter towards the mirror. The file only shows the upper

       torso of the child]


       PATTERSON: [Posts a file depicting a female grabbing her breast. The focus of the file

       is of the female’s breasts]


       PATTERSON: [Posts a file depicting what appears to be a prepubescent female’s face]


       Nickelson: Hi


       PATTERSON: [Posts a file depicting what appears to be a minor with an open mouth and

       an adult male holding his penis toward the open mouth]


       PATTERSON: [Posts a file depicting an apparently prepubescent female child using what

       appears to be a vibrator to masturbate on her bare vagina]


       Nickelson: Can i be an admin?


       KIK Notification: [Robot Ron [PATTERSON] has promoted teddybear [Nickelson] to

       administrator of the KIK group]




7
  Dropbox is a file hosting service that allows users to store files and data in the cloud. Users can
then share those files via links to the content stored in the Dropbox account.


                                                 10
       Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 11 of 15



       Nickelson: Thanks


       PATTERSON was able to promote Nickelson to an administrator position within the KIK

group because PATTERSON was also an administrator for the KIK group. 8 After promoting

Nickelson to an administrator, PATTERSON provided directions in administering the group to

Nickelson as follows:


       PATTERSON: In order to be added to group they must. Send a few pics/vids so we know

       they are legit


       Nickelson: We should give this room a name


       Nickelson: Gotcha


       PATTERSON: If you give it a name it becomes searchable which is no good


       PATTERSON: Private invite only is the way to go


       Nickelson: Only if it was a public group


       Nickelson: It still be private with a name


       PATTERSON: I cccan search private groups just can’t access without invite, please fuckin

       don’t, do not add a group picture either, sure way to get it shut down


       Nickelson: Ok




8
 Per information obtained from KIK by your Affiant, only group owners and administrators can
promote other users to an administrator position.
                                                11
       Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 12 of 15



       After PATTERSON provided those instructions to Nickelson, the members of the KIK

group continued to talk and share pictures and videos, including child pornography. On Sunday

July 15, 2018, the activity within the KIK group continued as follows:


       Nickelson: Any more links?


       Iddng: [Posts a file depicting what appears to be a minor female with her shirt off and shorts

       on. The female’s hair covers most of her chest in the file]


       Allnight224: [Posts a file depicting a female’s face]


       Allnight224: [Posts a file depicting what appears to be a minor female spreading her legs

       to expose her vagina. The female’s right middle and ring finger are touching her vagina]


       Allnight224: [Posts a file depicting what appears to be a minor female taking a “selfie” of

       her nude body in a bathroom]


       Nickelson: [Posts a file depicting what appears to be an adult female and prepubescent

       male child depicting the adult female performing oral sex on the male child]


       Allnight224: [Posts a file depicting what appears to be minor female on a bed with her bare

       buttocks raised in the air. The focus of the file is of the minor female’s buttocks]


       Iddng: [Posts a file depicting a blank screen]


       KIK: [KIK displayed a message that “Nightt Pell [who is Allnight224] has left the chat”

       on 07/17/2018 at 11:35am (UTC – 4)]




                                                12
         Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 13 of 15



         KIK: [KIK displayed a message that “teddybear [who is Nickelson] has been promoted to

         owner” on 07/17/2018 at 9:50pm (UTC -4)].


         KIK: [KIK displayed a message that “Robot Ron [who is PATTERSON] has left the chat”

         at 07/17/2018 at 9:50pm (UTC -4)]


         At the exact time of PATTERSON’s departure, Nickelson was promoted to owner of the

KIK group. One day later, Nickelson changed the name of the KIK group to “Just unordinary.”


         In order to confirm the identity of the defendant, the undersigned, together with other FBI

agents, initiated investigation into the known information provided by the defendant during the

chats with the UC. The FBI served an administrative subpoena on KIK requesting subscriber

identification information and IP access logs associated with this KIK username “RobotRon517.”

KIK responded that the account for username “RobotRon517” had a display name of “Robot Ron”

and an associated email of pinpal517@gmail.com. KIK also provided information that the device

associated with that user was a Cubot Android.


         KIK also included in the response IP access logs for the username “RobotRon517”

spanning July 3, 2018, through July 18, 2018. Examination of the logs yielded AT&T Wireless, 9

Comcast Communications, and Frontier Communications IP addresses. FBI served administrative

subpoenas on Comcast Communications requesting subscriber identification and physical service

address information associated with IP address, 67.167.180.143, provided by KIK. Comcast

responded that the IP address listed resolved to a restaurant in Tecumseh, MI.             Frontier

Communications response provided information regarding subscriber identification and physical



9
    AT&T Wireless does not keep records/data associated with an IP address.
                                                 13
       Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 14 of 15



service address information associated with IP address, 172.79.80.167, provided by KIK. That IP

address resolved back to a restaurant in Adrian, MI, which is approximately 11 miles from

Tecumseh, MI.


        FBI also served an administrative subpoena on Google requesting subscriber information

and IP access logs associated with the email address, pinpal517@gmail.com, which was provided

by KIK. Google provided information that the name associated with the email address was “pin

pal” and that the account had a recovery email address of “aaaronsphone@gmail.com.”


       Included in Google’s response were IP access logs spanning June 3, 2018, through July 17,

2018. All of the provided IP addresses resolved to AT&T Wireless, and therefore, no IP address

information was available. FBI also served an administrative subpoena on Google requesting

subscriber identification information associated with the aforementioned Google recovery email.

Google responded with information that, for the email “aaaronsphone@gmail.com,” the account’s

user registered the name “Sgtsmackaho” and that the account had an associated recovery email of

sgtsmackaho666@hotmail.com. The account had an associated SMS secondary verification

telephone number of XXX-XXX-XXXX. FBI verified the telephone number in law enforcement

sensitive databases and determined that the above number is associated with an AT&T wireless

account and the subscriber to that number from November 2016 through September 2018, was

Aron James Patterson, residing at                                         . Using this information,

FBI was able to confirm using law enforcement sensitive databases that the individual residing at

the above address is Aron James Patterson, with a date of birth of XX/XX/XXXX and a social

security number of XXX-XX-XXXX. In addition, FBI confirmed that Patterson is the sole

resident at the address above, and is the property owner. The utilities at that address are linked to



                                                 14
       Case 1:18-mj-00129-DAR Document 1-1 Filed 10/24/18 Page 15 of 15



the same telephone number (XXX-XXX-0365) associated with Patterson’s Google recovery email

set forth above.


       FBI verified through the department of motor vehicles that Patterson has an expired

Michigan driver's license bearing number                  . Patterson also has an FBI number of

, and his criminal history includes several DUI charges, marijuana possession, and driving on a

suspended or revoked license. A social networking profile (www.facebook.com/aron.patterson.10)

was identified as belonging to Patterson. The name associated with the Facebook Account is “Pete

Pinball.”


                                            _________________________________
                                            Special Agent Christopher A. Ford
                                            Federal Bureau of Investigation


Sworn and subscribed to before me this _____ day of October, 2018.




                                            Deborah A. Robinson
                                            United States Magistrate Judge




                                              15
